DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 71-105 of the US Patent Application No. 16/565,071 filed 09/09/2019 are presented for examination.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 71-77, 91-95, 97-99 and 101-105 are rejected under 35 U.S.C. 103 as being unpatentable over Locke et al. (US 2013/0317406) in view of Canada et al. (US 2005/0147657).
Regarding claims 71, 77 and 94, As set forth in MPEP 2112.02, under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). Therefore, Locke discloses a method for providing negative-pressure therapy to a tissue site (Abstract, lines 1-4), the method comprising: 
positioning a tissue interface adjacent to the tissue site (fig. 9); 
placing a sealing member 508 (fig. 9) over the tissue interface and sealing the sealing member to tissue surrounding the tissue site to form a sealed space (page 5, {0053]); 
fluidly coupling a negative-pressure source 549 (page 6, [0055]; fig. 9) to the sealed space; 
positioning a fluid management apparatus between the tissue interface and the sealing member, the fluid management apparatus comprising: 
a contact layer 506 (fig. 9) configured to be positioned adjacent to the tissue interface; 
a fluid dispersion layer coupled to the contact layer (page 2, [0022], lines 19-22); 
a liquid retention layer 506 (page 5, [0053]; fig. 9; 
a hydrophobic layer (page 2, [0022], lines 19-22) that is a blocking layer; 
and 
operating the negative-pressure source to draw fluid from the sealed space through the fluid management apparatus and generate a negative pressure in the sealed space (page 6, [0055]).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

	Locke does not expressly disclose the dressing comprising an odor removal layer and an ion exchange layer.
Canada teaches a wound dressing (Abstract, lines 1-2) comprising the odor absorbing layer (page 13, [0131], line 4) and the ion exchange resin layer (page 4, [0043] and [0044]), wherein layers are made of gauze material (page 2, [0020, line 4) that comprises plurality of single-layer fibers, as required by claim 77, wherein the ion exchange layer comprises activated carbon (page 2, [0014]), as required by claims 94 and 101.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to supply the dressing of Locke with the odor absorbing layer and with the ion exchange layer, as taught by Canada in order to provide antimicrobial wound care and to absorb odors, as motivated by Canada (Abstract, line 11; page 4, [0039]).
Regarding claim 72, Locke discloses the dressing, wherein layers are coextensive (fig. 9).
Regarding claims 73-75, Locke discloses the dressing comprising the layer 582 (page 6, [0059], line 8; fig. 9) that is interpreted as being rigid, since it has a certain level of rigidity.
Regarding claim 76, Locke discloses the dressing comprising a layer formed from gauze (page 2, [0020], line 2) that has plurality of fibers.
Regarding claim 91, since Locke does not disclose the dressing layers made of multi-layer fibers, the dressing layers are interpreted as comprising single-layer fibers.
Regarding claims 92 and 93, Locke discloses the method, wherein layers are formed from a hydrophilic polymer, (page 6, [0054]), such as polyurethane (page 6, [0059]).
Regarding claims 95-98, Locke discloses the method, wherein the liquid retention layer is made in the form of foam (page 6, [0059]) that is an elastic structure comprising superabsorbent polymer (page 6, [0058]).
Regarding claim 99, Locke discloses the method, wherein the layer is made of hydrophobic polymer (page 2, [0022], lines 19-22).
Regarding claim 102, Locke discloses the method, wherein the gas permeable polymer is polyurethane (page 6, [0059]).
Regarding claim 103, Locke discloses the dressing, wherein the fibrous web is non-woven (page 6, [0057], lines 7-8).

Regarding claim 104, Locke discloses the dressing comprising the gauze material (page 2, [0020], line 2) that is a woven material.
Regarding claim 105, Locke discloses the method, wherein layers of the dressing naturally must be liquid permeable in order to be capable of providing liquid from the wound site to the forced-air device 560 (fig. 9), as disclosed by Locke (page 6, [0061]).
Claim(s) 96 is rejected under 35 U.S.C. 103 as being unpatentable over Locke et al. (US 2013/0317406) in view of Canada et al. (US 2005/0147657), and further in view of Cotton et al. (US 2019/0021912).
Locke in view of Canada disclose the invention discussed above but do not expressly disclose the method, wherein the elastic polymer comprises elastane.
Cotton teaches that it is known to use elastane in elastic structures used in wound dressing (page 2, [0019]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the elastic member of Locke/ Canada with the elastane, as taught by Cotton, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Claim(s) 100 is rejected under 35 U.S.C. 103 as being unpatentable over Locke et al. (US 2013/0317406) in view of Canada et al. (US 2005/0147657), and further in view of Canada et al. (US 8,454,990).
Locke in view of Canada ‘657 disclose the invention discussed above but do not expressly disclose the method, wherein the hydrophobic polymer comprises a fluorocarbon.
Canada ‘990 teaches a wound dressing (Abstract, lines 1-3), wherein the hydrophobic polymer comprises a fluorocarbon (co. 5, line 6).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the dressing of Locke/ Canada’657 with the fuorocarbon, as taught by Canada ‘990, in order to lower the surface energy, as motivated by Canada ‘990 (col. 5, lines 3-4).
Allowable Subject Matter
Claims 78-90 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The Allowable Subject Matter comes from the parent US 10485891, i.e.:
the closest prior art of record Locke et al. (US 2013/0317406), Canada et al. (US 2005/0147657), Cotton et al. (US 2019/0021912) and Canada et al. (US 8,454,990) fail to teach, suggest or render obvious the layer formed of dual-layer fibers formed from two materials.
	Locke et al. (US 2013/0317406) discloses most of claimed limitations except for the odor removal layer and the ion exchange layer. 
	Canada et al. (US 2005/0147657) remedies this deficiency.
	Cotton et al. (US 2019/0021912) remedies the deficiency of the elastane presented in the elastic member; and
	Canada et al. (US 8,454,990) remedies the deficiency of fluorocarbon presented in the dressing.
	However, none of cited references teach or suggest the layer formed of dual-layer fibers formed from two materials.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILYA Y TREYGER whose telephone number is (571)270-3217. The examiner can normally be reached 9:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ILYA Y TREYGER/           Examiner, Art Unit 3781                                                                                                                                                                                             /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781